Title: To James Madison from Samuel Dana, 6 February 1818
From: Dana, Samuel
To: Madison, James


Sir
Groton Ms. Feby. 6. 1818
I have lately read in a Gazette, that an Agricultural Society has been established in Virginia, & that you have consented to preside over its concerns. Masa. incorporated such a Society many years since—for a long period its usefulness was doubted—but lately is fully acknowledged. Their first publications were very meagre, & lean, their late reports appear to do honor to the Society who publish them, beleiving that they may be usefull to any new Society, I should be happy to be the Instrument of conveying to you a compleat set of their publications, if you are not already in possession of them.
I avail myself of this Opportunity to offer to you my tribute of respect and gratitude upon your retiring from Office after so severe a conflict crouned with so happy a Peace. You may remember that I was not able to remain at Washington to witness that joyfull event. The health of my wife is at last in a great measure restored. I request you to remember me respectfully to Mrs. Madison, & to permit me to offer assurance of my highest respect & esteem—
Saml. Dana
